Ingraham, P. J. (dissenting):
I dissent. By section 873 of the Code of Civil Procedure, it is provided that in every action to recover damages for personal injuries the defendant is entitled to an order requiring the plaintiff to submit to a physical examination by one or more physicians or surgeons to. be designated by the court or judge where the defendant shall present to the court or judge satisfactory evidence that lie is ignorant of the nature and extent of the injuries complained of. The court has no right to refuse to enforce this mandatory provision because it thinks that the purpose of the defendant is not to obtain evidence of physical injuries alleged to have been suffered as the result of the assault, but to inquire into her previous history and physical condition. It is to allow the defendant to ascertain the physical condition of a person claiming to be injured as the result of a defendant’s trespass that this provision was enacted. Here the plaintiff claims that her present physical condition was the result of this assault. The defendant asks that a physical examination be ordered to show that the present physical condition was not the result of the assault, but that such physical condition existed prior to the alleged assault. There is no question as to' the lack of knowledge of the plaintiff’s physical condition, and it seems to me that this is a perfectly justifiable inquiry; that the respondent has a right to prove, if he can, by this examination that the physical condition for which the plaintiff claims damages was not caused by the assault, and there is nothing in this case to show that the application for this physical examination was not made in good faith and for a legitimate and proper purpose.
I think the order should be affirmed.
Laughlin, J., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. ...